DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12 November 2020 have been fully considered but they are persuasive only in part.
First, the amendments to the claims overcome the previous rejections under 35 U.S.C. 112(b), which are accordingly withdrawn.  However, new issues under 35 U.S.C. 112 are raised by the claim amendments, as detailed herein below.
Second, applicant’s arguments regarding the patentability of the claims under 35 U.S.C. 103 are not convincing.
Specifically, regarding claims 1 and 8, applicant indicates these claims have been amended to require, in part, for example:
“communicate, to a first occupant of the one or more occupants, information indicating recognition of the first occupant, and set a destination location associated with autonomous or semi-autonomous navigation based on historical data associated with a first profile of the one or more profiles, the first profile being associated with the first occupant and the historical data reflecting one or more of a schedule, user behavior information, or a current time.”

However, newly cited Delaruelle (2016/0341567) matches a camera image with an account image in a user profile to identify the vehicle occupant based on recognition of the user, welcomes the occupant to the vehicle based on the match using a set of 
Regarding claim 14, applicant indicates this claim has been amended to require, in part:
“an image-capture device, powered by the battery, configured to capture a plurality of images of a plurality of occupants in the vehicle, the occupants being positioned at a front and a rear of the vehicle ... wherein the in-vehicle electronic device controls a vehicle audio system to direct an audio output from a plurality of audio speakers of the vehicle audio system, and wherein a center of audio focus is determined for the [front and rear] occupants based on estimated first Z-heights of first body portions of the occupants.”

However, Trestain et al. (2016/0165337), previously applied against canceled claim 16, appears to reveal or render obvious all of these limitations, e.g., in the embodiment described at paragraph [0024], where:
“if application 225 outputs coordinates for three different users, the actuator controller 230 may average the coordinates to identify a location between the users. In this manner, regardless of the number or location of the users in the system 200, the actuator controller 230 can be designed to alter the coordinate (or coordinates) provided by the facial recognition application 225 in order to adjust the speaker 105 [so that the speaker is adjusted to face the coordinates].”

The three different users would have obviously been in front and rear seats as shown in FIG. 6B, the “coordinates” are described as being “in 3D space” obviously including a Z-height (see paragraphs [0021] to [0023]), and plural speakers (e.g., 605A, 605B, etc.) would have obviously been used so as to (each) face the location between the users (e.g., as four speakers were used in FIG. 6A to face the location 610, and as two speakers were used in FIG. 6B to face a location 630 between two users).
Accordingly, applicant’s arguments are not persuasive in these respects.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)1 and MPEP § 608.01(o)2.  Correction of the following is required: the specification should provide antecedent basis for the new claim terminology, “historical data associated with a [] profile of the one or 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 15 and 17 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Regarding independent claims 1 and 8, it was not previously described that the destination was set based on “historical data associated with a [first] profile”.  Accordingly, the examiner believes the specification as filed does not evidence, to the public, possession of the invention as is now claimed by applicant.
Specifically, according to the teachings of the specification, a driver profile might look like this:

Driver Profile D01:
Name: Fredrick
User Preferences - first level of customization[3]:
:vehicle seat preference [used to adjust seat at 414, before Z-height estimation at 418]
:vehicle mirror preferences [used to adjust mirrors at 414, before Z-height estimation at 418]
:heating, cooling preferences 
:driving mode preference [used to adjust driving mode at 414, before Z-height estimation at 418]
Handling of emergency response preferences:
		:hospital of choice[4]
		:health insurance network
		:contact numbers
. . .

Furthermore, while the language at the last sentence of paragraph [0084] is ambiguous5, it may also be alleged that the disclosed (driver and passenger) profiles may also include “estimated Z-heights”, causing a profile to further look like this:
Driver Profile D01:
Name: Fredrick
User Preferences - first level of customization:
:vehicle seat preference [used to adjust seat at 414, before Z-height estimation at 418]
:vehicle mirror preferences [used to adjust mirrors at 414, before Z-height estimation at 418]
:heating, cooling preferences 
:driving mode preference [used to adjust driving mode at 414, before Z-height estimation at 418]
Handling of emergency response preferences:
		:hospital of choice[6]
		:health insurance network
		:contact numbers
Estimated Z-heights:
	:First Z-height B1:  X1
	:Second Z-height B2: Y1
. . .

Moreover, it is described at paragraph [0056] that based on “learned information” received from the machine learning system (cf. paragraph [0033]) in the memory 204, the circuitry 202 may be configured to predict that the first occupant intends to drive to the office address of the first occupant, wherein “the learned information is generated by the machine learning system based on analysis of historical data related to a schedule 
However, there was no apparent description in the specification as filed that “historical data associated with” a (user) profile was used for setting a destination, wherein the historical data included a schedule, user behavior information, or a current time.  Rather, the specification apparently teaches that the destination is predicted based on learned information that is generated, by the machine learning system, based on analysis of historical data related to a schedule of daily activities, user behavior, and a current time of day, with there being no indication e.g., that the “learned information” is or was associated with any profile e.g., by the circuitry.  Accordingly, the examiner believes the specification as filed does not evidence, to the public, possession of the invention as is now claimed by applicant.
Regarding independent claim 14, it was not previously described that the associative relationship between the estimated Z-heights and the plurality of vehicle systems was “determine[d] based on preferences defined in a plurality of profiles associated with the occupants”.  Accordingly, the examiner believes the specification as filed does not evidence, to the public, possession of the invention as is now claimed by applicant.
Specifically, while no “profile” is apparently shown in the drawing FIGS., and while no reference character has apparently been used in the specification to call out any profile from the FIGS., according to the specification, the examiner understands that a driver’s profile apparently has the information shown above at paragraph 15, and a passenger’s profile may lack the handling of emergency response preferences.  
Furthermore, the information shown at Table 1 is not apparently described as a “profile” or a profile database, nor does it include the preferences described for a driver’s profile even though it may reference a driver’s profile (D01).  This Table 1 information is said to be stored in the memory 204 (paragraph [0039]), which also stores a user profile database (paragraph [0023]).
This Table 1 apparently does show the associative relationship between estimated Z-heights and a plurality of in-vehicle systems, with the estimated Z-height “X1” (being a first Z-height) being associated with “HVAC” for Fredrick, the estimated Z-height “Y1” (being a second Z-height) being associated with “Audio” for Fredrick, etc.
However, applicant has described no “preferences” defined in a plurality of profiles based upon which an associative relationship is determined.  Moreover, even the information stored in Table 1 is nowhere described as being “preferences” – the heights are estimations.  Accordingly, the examiner believes the specification as filed does not evidence, to the public, possession of the invention as is now claimed by applicant.
Claims 1 to 15 and 17 to 20
In claim 1, lines 8 and 9, and in claim 8, lines 8 and 9, “[set a destination location] based on historical data associated with a first profile” is indefinite in that the specification refers to no historical data that is somehow (but how?) “associated with” the first profile, and it apparently describes no setting of a destination based on data that is particularly associated with a profile.  It is therefore unclear how (and in what) the historical data is made to be and/or made to be considered, “associated with [the] first profile”.  That is, the metes and bounds of this “associated with” phrase are not clear, since the specification does not define or clarify what the association is or might be.
Here, the examiner merely notes that, according to the specification at paragraph [0056], in cases where the driver profile of the first occupant 310A is identified and the circuitry greets the first occupant 310A with a greeting, “Good morning, Fredrick.”, then subsequently, “[b]ased on learned information received from the machine learning system[7] in the memory 204, the circuitry 202 may be configured to predict that first occupant 310A intends to drive to the office address of the first occupant 310A. The learned information is generated by the machine learning system based on analysis of historical data related to a schedule of daily activities, user behavior, and a current time of day. In some embodiments, the circuitry 202 may be configured to automatically set the destination location in the navigation unit of the vehicle 102 and seek confirmation from the first occupant 310A for an autonomous ride. For example, the destination how and in what is this association made and how can this association be determined to be made, with reasonable certainty8, in/from the description?)
In claim 1, line 11, and in claim 8, line 11, it is unclear how “historical data” is deemed to “reflect” (e.g., only, as permitted by the “or”) “a current time”, since a current time is not (and cannot apparently be, by itself, or otherwise reflect) something historical.  Here, the examiner notes that this language diverges from the specification language at paragraph [0056] which described “historical data related to a schedule of user activities, user behavior, and a current time of day
In claim 1, line 18 and in claim 8, line 18, “the profiles” has insufficient antecedent basis, rendering it unclear whether the claim requires only one profile (cf., line 3, “one or more profiles”, e.g., being the first profile) or plural profiles (as in line 18).  Applicant may overcome this portion of the rejection by changing “the profiles” in line 18 of the claims to, “the one or more profiles”, if such be applicant’s intent.
In claim 14, lines 12 to 14, “based on preferences defined in a plurality of profiles associated with the occupants” is indefinite and unclear from the teachings of the specification because i) the specification describes no such preferences based upon which the associative relationship is determined, and ii) it is unclear how this information (e.g., perhaps from Table 1 of the specification) is said to be “defined in a plurality of profiles”.
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (4,625,329) in view of Ochiai et al. (9,707,913) and Delaruelle (2016/0341567).
Ishikawa et al. (‘329) reveals:
per claim 1, a personalization system for a vehicle, comprising:
an image-capture device [e.g., M6 (M4 in FIG. 1) in FIGS. 11, 13, 14, etc., including a CCD9 image sensor 8 (9a and 9b)] configured to capture a plurality of images [e.g., by the flow chart of FIG. 8] of one or more occupants [e.g., the driver] in the vehicle; and
circuitry [e.g., the microcomputer 20 (e.g., M5 in FIG. 1)] configured to:
estimate a plurality of Z-heights of a plurality of body portions of each of the one or more occupants from a reference position in the vehicle [e.g., the Z-heights as shown in FIG. 10A (e.g., heights from the bottom of the camera image that corresponds to a bottom viewable portion/height of a vehicle interior (e.g., a seat) as a reference position in the camera’s field of view) of the top of the driver’s face and of the bottom of the driver’s face (and/or the periphery/peripheral portions), as body portions, in the image which are used to find the vertical/horizontal dimensions (and/or the center height Yt) of the white area, for finding the center of the maximum white area in the image (i.e., the center of the driver’s face) having a height dimension Yt (FIG. 9), and a corresponding (in-vehicle) height of the driver Yh[10], as part of a driver position d, Xs, Yh (FIG. 9)11, where Yh is determined from Yt and where Xs is determined e.g., from Xr which is indicative of the right image center point (FIG. 9)], based on the plurality of images captured from the image-capture device [e.g., during the execution of the flowchart of FIG. 8];
determine an associative relationship between the plurality of Z-heights of the plurality of body portions of each of the one or more occupants in the vehicle and a [e.g., to find the center of the driver’s face, and/or his eyes location (column 8, line 8), and his height, e.g., so that the mirror can be adjusted (obviously based on the driver’s eyes location), so that the height (or tilt angle) of the head rest can be adjusted to fit (obviously match the position of) the driver’s head, so that air from the air conditioner is directed (at an orientation) toward the [e.g., center of the] face of the driver for a preselected period of time, so that the position of the display (output) is adjusted, etc.; e.g., FIGS. 11 to 15], based on defined user-preferences [e.g., users preferring that the mirror angle, head rest height (or tilt angle), and air direction would be automatically adjusted, as a feature, to the position corresponding to that of the driver (e.g., face center, eyes location, height, etc.) in three dimensions, as such preferences would have obviously been defined in the mind of Ishikawa et al. (‘329) as the system designer, who was obviously interested in making and patenting an automatic system that users would prefer to (e.g., pay for and) use rather than to (pay for and) not use]; and
control the plurality of in-vehicle systems to direct an output [e.g., the air directed toward the driver’s face center (FIG. 14), the mirror reflection (as an output of light from the rearview mirror) to the driver’s eyes location (FIG. 11 and column 8, line 8), the head rest being positioned to fit (obviously match) the driver’s head (position), the display output to the driver’s eyes location, etc.; e.g., claim 1 and FIGS. 11 to 15; e.g., column 8, lines 8ff] from a corresponding in-vehicle system of the plurality of in-vehicle systems to a specific body portion of the plurality of body portions of each of the one or more occupants in the vehicle [e.g., to (parts of) the driver’s head], based on the estimated plurality of Z-heights and the determined associative relationship [e.g., as described with respect to FIGS. 11 to 15; see also column 8, line 8];
It may be alleged that Ishikawa et al. (‘329) does not expressly reveal preferences defined on the one or more profiles, or expressly reveal the plurality of Z-heights, although he suggests using the eyes location12 at column 8, line 8, obviously for controlling (at least) visual systems, and he teaches determining the center of the driver’s face13 in vertical dimension (e.g., at Block 280, from which the driver’s height Yh is determined) by bisecting14 the vertical white area of the driver’s face, with the vertical white area obviously including top and bottom pixels (as shown in FIG. 10A) whose vertical/height locations (coordinates) would have been used to determine the bisection of the vertical white area from detected top and bottom portions of the vertical white area for determining the vertical center location (coordinates) of the driver’s face (e.g., Vertical center = (Top + Bottom) / 2), e.g., obviously for controlling the air conditioning air (orientation) direction toward the face of the driver.
Moreover, Ishikawa et al. (‘329) does not reveal the details of the first profile, and the setting of the destination location based on historical data associated with the first/driver profile.
However, in the context/field of determining optimal vehicle component settings (e.g., for seats, mirrors, HVAC system, etc. of both driver and passenger(s)) in a vehicle having a navigation device or system and an autonomous driving system or a semi-autonomous driving system (112) based on body measurement data including e.g., a height or an eye position e.g., as detected by a camera (e.g., 120, 220 – 226), Ochiai et al. (‘913) teaches that e.g., the driver’s torso length 310, his head length 314, and his eye positions 316 may be determined by a camera (220), and that optimal angles for the mirrors (206, 208) may be determined based on the location 316 of the driver’s eyes (column 7, lines 34ff), and that the optimal position for the head rest may be determined e.g., based on the torso length 310, etc. (e.g., FIG. 5 and column 7, lines 37ff), with the optimal positions (and angles) being determined e.g., according to a table (FIG. 5).  Ochiai et al. (‘913) also teaches that the user may (or obviously may not) adjust the determined optimal positions, obviously according to his any preference, and that the optimal or adjusted settings may be used (e.g. when adjusted settings are within an acceptable range) by the vehicle systems and stored [e.g., as a profile] for future use (e.g., 418 in FIG. 4).
Moreover, in the context/field of moving vehicle seats, mirrors, etc. to predetermined positions based on user recognition via a camera, Delaruelle (‘567) teaches that, upon a vehicle user being recognized by facial recognition using a data collector 110 such as a camera, e.g., by matching a captured image with pre-stored images, a profile is retrieved based on the recognized user, the user is welcomed into the vehicle (paragraph [0018]), his destination is predicted based on the profile data (paragraph [0019]), and a route to the destination is generated based on traffic data.
It would have been obvious at the time the application was filed to implement or modify the Ishikawa et al. (‘329) image analyzer system and method for a vehicle so that the system and method were used in a vehicle having a navigation device or system and an autonomous driving system or a semi-autonomous driving system (112), as taught by Ochiai et al. (‘913), and so that a plurality of heights, e.g., i) of the center of the face as taught at Yt (FIG. 9) by Ishikawa et al. (‘329) obtained from a range of vertical heights of top and bottom portions of the driver’s imaged face, ii) of the driver’s height Yh as taught by Ishikawa et al. (‘329), and iii) of the eye position (as suggested by Ishikawa et al. (‘329) and) as taught at 316 by Ochiai et al. (‘913) being measured as a height from a floor panel or dashboard location of the vehicle (column 6, lines 62ff), etc., were obtained e.g., for both driver and passenger from the camera images, as taught by Ochiai et al. (‘913), and so that the plural heights would have obviously been used for controlling plural systems (e.g., obviously using the face center Yt to determine Yh for controlling the direction of air conditioning air as taught by Ishikawa et al. (‘329) for directing air to the driver’s and/or passenger’s face, obviously using the eye position height 316 for optimally setting the side view mirrors to the optimal angle as taught by Ochiai et al. (‘913) to direct reflected light to the driver’s eyes, and obviously using the driver’s [and passenger’s] height determined by both Ishikawa et al. (‘329, at Yh) and Ochiai et al. (‘913, at abstract and claim 3) for setting the head rest height(s) e.g., as taught in FIG. 3 of Ochiai et al. (‘913), so that the headrest(s) output position(s) would be adjacent the respective user’s head and/or fit the driver’s head, and for controlling the display output in FIG. 15 of Ishikawa et al. (‘329), etc.), in order that the vehicle would have provided the driver with both [conventional] navigation system and KSR).15
It would have been further obvious at the time the application was filed to implement or further modify the Ishikawa et al. (‘329) image analyzer system and method for a vehicle so that the optimal/adjusted vehicle system settings which were to be stored for future use in the cloud as taught by Ochiai et al. (‘913) would have been stored in a user profile, as taught by Delaruelle (‘567), and so that when a camera image matched a corresponding account image in a stored user profile, the user profile would have been used to additionally control the seats (and possibly the steering KSR).
As such, the implemented or modified Ishikawa et al. (‘329) image analyzer system and method for a vehicle would have rendered obvious:
per claim 1, wherein the one or more occupants are associated with one or more profiles [e.g., the stored cloud settings for the user (at 418) in Ochiai et al. (‘913); and the (stored) profile for various users of the vehicle at paragraph [0005] in Delaruelle (‘567)]; and 
circuitry configured to: communicate, to a first occupant of the one or more occupants, information indicating recognition of the first occupant [e.g., the “welcome” of paragraph [0018] in Delaruelle (‘567)], and set a destination location [e.g., as taught at paragraph [0019] in Delaruelle (‘567)] associated with autonomous or semi-autonomous navigation [e.g., for obvious use by the navigation system and autonomous driving system (112) in the vehicle as taught by Ochiai et al. (‘913)] [e.g., “destinations associated with the user’s profile”, paragraph [0019] in Delaruelle (‘567); see also paragraph [0015]], the first profile being associated with the first occupant and the historical data reflecting one or more of a schedule, user behavior information, or a current time [e.g., paragraph [0019] in Delaruelle (‘567), “For example, if the time of day is morning and the day of the week is a weekday, the computing device 105 may predict a destination corresponding to the user's place of work. Similarly, if the time of day is evening, the computing device 105 may predict the saved destination corresponding to the user's place of residence.”];
determine an associative relationship between the plurality of Z-heights of the plurality of body portions of each of the one or more occupants in the vehicle [e.g., the heights as taught by Ishikawa et al. (‘329) and Ochiai et al. (‘913)]  and a plurality of in-vehicle systems [e.g., the systems in Ishikawa et al. (‘329) and Ochiai et al. (‘913) that are to be controlled based on the heights, based on preferences defined in the profiles associated with the occupants [e.g., the indication, in the user profile, of the “various personalized settings” (paragraph [0005] in Delaruelle (‘567)) of respective systems that are to be set/personalized e.g., by the detected heights for the driver/passenger in Ishikawa et al. (‘329), e.g., relating particular systems to particular heights, e.g., the air conditioning air direction controlled to a stored driver’s height Yh obtained from a face center height Yt in Ishikawa et al. (‘329), the side mirrors controlled to a stored position (height) 316 of the driver’s eyes, in Ochiai et al. (‘913), etc.]
per claim 2, depending from claim 1, wherein the control the plurality of in-vehicle systems includes control of an angle of one or more vents of an Heating, Ventilation, and Air Conditioning (HVAC) system to direct an airflow towards a first body portion of the plurality of body portions of a first occupant of the one or more occupants [e.g., towards the face of the driver in FIG. 14 of Ishikawa et al. (‘329), in accordance with the determined face center height Yt and driver height Yh], based on a first Z-height of the first body portion of the first occupant in the determined associative relationship, wherein the HVAC system corresponds to one of the plurality of in-vehicle systems [e.g., with the systems shown in Ishikawa et al. (‘329) and Ochiai et al. (‘913)];
per claim 8, a method for handling personalization of a vehicle, the method comprising:
capturing, by an image-capture device in the vehicle, a plurality of images of one or more occupants in the vehicle [e.g., in FIG. 8 of Ishikawa et al. ('329), as detected by the image sensor 8, and as shown e.g., in FIG. 10A], wherein the one or more occupants are associated with one or more profiles [e.g., the stored cloud settings for the user (at 418) in Ochiai et al. (‘913); and the (stored) profile for various users of the vehicle at paragraph [0005] in Delaruelle (‘567)];
communicating, to a first occupant of the one or more occupants, information indicating recognition of the first occupant [e.g., the “welcome” of paragraph [0018] in Delaruelle (‘567)], and set a destination location [e.g., as taught at paragraph [0019] in Delaruelle (‘567)] associated with autonomous or semi-autonomous navigation [e.g., for obvious use by the navigation system and autonomous driving system (112) in the vehicle as taught by Ochiai et al. (‘913)] based on historical data associated with a first profile of the one or more profiles [e.g., “destinations associated with the user’s profile”, paragraph [0019] in Delaruelle (‘567); see also paragraph [0015]], the first profile being associated with the first occupant and the historical data reflecting one or more of a schedule, user behavior information, or a current time [e.g., paragraph [0019] in Delaruelle (‘567), “For example, if the time of day is morning and the day of the week is a weekday, the computing device 105 may predict a destination corresponding to the user's place of work. Similarly, if the time of day is evening, the computing device 105 may predict the saved destination corresponding to the user's place of residence.”];
estimating, by circuitry in the vehicle [e.g., 20, M5 in Ishikawa et al. (‘329)], a plurality of Z-heights of a plurality of body portions of each of the one or more occupants from a reference position in the vehicle [e.g., the heights Yt, Yh of the center of the face of the driver (e.g., derived from the image white area top and bottom) and of the [e.g., obviously top of the head of the] driver, in Ishikawa et al. (‘329), and of the eyes location as suggested at column 8, lines 8ff in Ishikawa et al. (‘329); and of the position of the eyes 316 in Ochiai et al. (‘913)], based on the plurality of images captured from the image-capture device;
determining, by the circuitry, an associative relationship between the plurality of Z-heights of the plurality of body portions of each of the one or more occupants in the vehicle and a plurality of in-vehicle systems [e.g., between the center of the face (Yt) and the driver height (Yh, at obviously the top of the head) and the air direction for the air conditioning, the reflection angle for the rearview mirror, and/or the output of the display system, as taught by Ishikawa et al. (‘329); between the position of the eyes (316) and the optimal angles for the side mirrors, as taught by Ochiai et al. (‘913); and between the driver’s height or head length/torso length (314, 310) as taught by Ishikawa et al. (‘329) and Ochiai et al. (‘913) respectively], based on user preferences defined in the profiles associated with the occupants [e.g., the indication, in the user profile, of the “various personalized settings” (paragraph [0005] in Delaruelle (‘567)) of respective systems that are to be set/personalized e.g., by the detected heights for the driver/passenger in Ishikawa et al. (‘329), e.g., relating particular systems to particular heights, e.g., the air conditioning air direction controlled to a stored driver’s height Yh obtained from a face center height Yt in Ishikawa et al. (‘329), the side mirrors controlled to a stored position (height) 316 of the driver’s eyes, in Ochiai et al. (‘913), etc.]; and
controlling, by the circuitry, the plurality of in-vehicle systems to direct an output from a corresponding in-vehicle system of the plurality of in-vehicle systems to a specific body portion of the plurality of body portions of each of the one or more occupants in the vehicle, based on the estimated plurality of Z-heights and the determined associative relationship [e.g., in Ishikawa et al. (‘329), the air directed toward the driver’s face center (FIG. 14), the mirror reflection (as an output of light from the rearview mirror) to the driver’s eyes location (FIG. 11 and column 8, line 8), the head rest being positioned to fit (obviously match) the driver’s head (position), the display output to the driver’s eyes location, etc.; e.g., claim 1 and FIGS. 11 to 15; e.g., column 8, lines 8ff; and in Ochiai et al. (‘913), the side mirrors to reflect light to the position (316) of the driver’s eyes];
per claim 9, depending from claim 8, wherein the controlling the plurality of in-vehicle systems includes controlling of an angle of one or more vents of an Heating, Ventilation, and Air Conditioning (HVAC) system to direct an airflow towards a first body portion of the plurality of body portions of a first occupant of the one or more occupants [e.g., towards the face of the driver in FIG. 14 of Ishikawa et al. (‘329), in accordance with the determined face center height Yt and driver height Yh], based on a first Z-height of the first body portion of the first occupant in the determined associative relationship, wherein the HVAC system corresponds to one of the plurality of in-vehicle systems [e.g., with the systems shown in Ishikawa et al. (‘329) and Ochiai et al. (‘913)];
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (4,625,329) in view of Ochiai et al. (9,707,913) and Delaruelle (2016/0341567) as applied to claims 1 and 8 above, and further in view of Trestain et al. (2016/0165337).
Ishikawa et al. (‘329) as implemented or modified in view of Ochiai et al. (‘913) and Delaruelle (‘567) has been described above.
The implemented or modified Ishikawa et al. (‘329) image analyzer system and method for a vehicle may not reveal that an audio output of a vehicle audio system was controlled based on a Z-height of a body portion e.g., as detected by the CCD image sensor.
However, in the context/field of a vehicle having a camera and an audio system, Trestain et al. (‘337) teaches e.g., at paragraphs [0026], [0028], etc. that positions of the user’s ear(s) may be located by coordinates (cf. FIGS. 4B and 4C, obviously including a height coordinate of/in the camera image) in a facial recognition application 225, and that actuator(s) of speaker(s) (105) are adjusted to change the direction of audio output of the speaker so that the speaker is pointed to a driver’s (or passenger’s; FIG. 5B and paragraph [0034]) ear.
It would have been obvious at the time the application was filed to implement or further modify the Ishikawa et al. (‘329) image analyzer system and method for a vehicle so that, in addition to determining the center of the face (height Yt) as taught by Ishikawa et al. (‘329) and the eyes location (height) as suggested by Ishikawa et al. (‘329) and as taught by Ochiai et al. (‘913), with the respective heights obviously as being relative to a position of the vehicle interior (e.g., seat) in the camera’s field of view or a vehicle component such as the floor, the coordinates of driver’s and/or passenger’s ear locations, and e.g., their heights in the camera image/field of view (as shown e.g., in FIG. 4B) would have been determined, as taught by Trestain et al. (‘337), so that speakers in the vehicle would have their audio output pointed/directed to the ear locations, so that optimal audio performance can be provided in the vehicle, as taught by Trestain et al. (‘337), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Ishikawa et al. (‘329) image analyzer system and method for a vehicle would have rendered obvious:
per claim 3, depending from claim 1, wherein the control the plurality of in-vehicle systems includes control of a vehicle audio system [e.g., 235 in Trestain et al. (‘337)] to direct an audio output from a plurality of audio speakers of the vehicle audio system to a second body portion of the plurality of body portions of a first occupant of the one or more occupants [e.g., to point the audio output of the speakers in Trestain et al. (‘337) toward the location of the users’ ear(s) 425], based on a second Z-height of the second body portion of the first occupant in the determined associative relationship [e.g., with the height shown in FIGS. 4B and 4C of Trestain et al. (‘337), and the relationship being audio output to ear location/height], wherein the vehicle audio system corresponds to one of the plurality of in-vehicle systems;
per claim 10, depending from claim 8, wherein the controlling the plurality of in-vehicle systems includes controlling of a vehicle audio system [e.g., 235 in Trestain et al. (‘337)] to direct an audio output from a plurality of audio speakers of the vehicle audio system to a second body portion of the plurality of body portions of a first occupant of the one or more occupants [e.g., to point the audio output of the speakers in Trestain et al. (‘337) toward the location of the users’ ear(s) 425], based on a second Z-height of the second body portion of the first occupant in the determined associative relationship [e.g., with the height shown in FIGS. 4B and 4C of Trestain et al. (‘337), and the relationship being audio output to ear location/height], wherein the vehicle audio system corresponds to one of the plurality of in-vehicle systems;
Claims 4 to 7 and 11 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (4,625,329) in view of Ochiai et al. (9,707,913) and  as applied to claims 1 and 8 above, and further in view of Yopp (2015/0066284).
Ishikawa et al. (‘329) as implemented or modified in view of Ochiai et al. (‘913) and Delaruelle (‘567) has been described above.
The implemented or modified Ishikawa et al. (‘329) image analyzer system and method for a vehicle may not reveal the claimed details related to the autonomous or semi-autonomous vehicle, and its operation e.g., for detection of a distressed state, although Ishikawa et al. (‘329) teaches at column 1, lines 65ff that the CCD image sensor 8 may be used in a vehicle safety assurance system that, by constantly monitoring the movement of the driver’s head, provides an early warning when the driver is incapacitated or distracted, which may be considered a distressed state, and Ochiai et al. (‘913) teaches that the vehicle may include an autonomous driving system or a semi-autonomous driving system.
However, in the context/field of autonomous vehicle control for an impaired driver, Yopp (‘284) teaches that, when it is determined that the vehicle supports autonomous driving (paragraph [0023]), and when the vehicle has not been ordered to stop due to road conditions, weather conditions, etc. (Block 275), when the vehicle determines an impairment of the operator (e.g., by detecting eye dilation, skin color, etc. at paragraphs [0017], [0020], etc.) and the operator being “unresponsive” (paragraph [0025]) and “[un]able to respond to a question or questions from a human machine interface (HMI) or the like” (paragraph [0017]), the vehicle may be operated automatically to implement driving action(s) to proceed to a safe location such as a 
It would have been obvious at the time the application was filed to implement or further modify the Ishikawa et al. (‘329) image analyzer system and method for a vehicle so that the vehicle was designed to support autonomous operation, as taught by Yopp (‘284), and so that when the vehicle was okay-to-drive (e.g., in view of road conditions, weather conditions, etc., and supporting autonomous operation), it would have been driven autonomously to a safe location when the operator was determined to be impaired and unresponsive when he could not respond to a question or questions from a human machine interface (HMI) which would have obviously been presented to the operator audibly as a well-known and conventional way of interfacing an operator with a vehicle while it is being operated, as taught by Yopp (‘284), in order to provide aid to an impaired driver as taught by Yopp (‘284), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Ishikawa et al. (‘329) image analyzer system and method for a vehicle would have rendered obvious:
per claim 4, depending from claim 1, wherein the circuitry is further configured to detect that a driver that corresponds to one of the one or more occupants in the vehicle is in a distressed state or a normal state [e.g., whether or not he is incapacitated or distracted, in Ishikawa et al. (‘329), column 1, lines 65ff; and/or impaired (e.g., medical, drug, or otherwise) as taught by Yopp (‘284)], based on an analysis of a plurality of defined metrics associated with the driver [e.g., column 1, lines 65ff in Ishikawa et al. (‘329), by constantly monitoring movement of the driver’s head, with the movements being defined metrics; and/or eye dilation, skin color, etc. in Yopp (‘284) at paragraphs [0017], [0020], etc.];
per claim 5, depending from claim 4, wherein the circuitry is further configured to activate an emergency response mode in the vehicle [e.g., at 260 in Yopp (‘284)] when the driver is detected in the distressed state [e.g., impaired, in Yopp (‘284)] and is unresponsive to an audio alert generated in the vehicle [e.g., obviously unresponsive to the question or questions from the human machine interface (HMI) in Yopp (‘284), which question(s) would have obviously been presented to the operator audibly, as a well-known, conventional, and obvious way of interfacing an operator with a vehicle while the vehicle is being operated];
per claim 6, depending from claim 5, wherein the circuitry is further configured to communicate an autonomous mode start signal [e.g., at 260 in Yopp (‘284)] to an engine control module [e.g., the engine control unit (ECU) at paragraph [0005] in Yopp (‘284)] of the vehicle to cause the vehicle to be automatically driven to a user-specified medical emergency center [e.g., at 260 in Yopp (‘284), so that the vehicle drives to a safe location such as a hospital or the driver’s residence (paragraph [0024])] when the vehicle is diagnosed as okay-to-drive [e.g., when the vehicle is determined to support autonomous operation at paragraph [0023] in Yopp (‘284), and when the vehicle has not been ordered to stop due to road conditions, weather conditions, etc. (Block 275)] in the emergency response mode;
per claim 7, depending from claim 1, wherein the vehicle is an autonomous, or a semi-autonomous vehicle [e.g., as taught by Yopp (‘284)]
per claim 11, depending from claim 8, further comprising the step of detecting that a driver that corresponds to one of the one or more occupants in the vehicle is in a distressed state or a normal state [e.g., whether or not he is incapacitated or distracted, in Ishikawa et al. (‘329), column 1, lines 65ff; and/or impaired (e.g., medical, drug, or otherwise) as taught by Yopp (‘284)], based on an analysis of a plurality of defined metrics associated with the driver [e.g., column 1, lines 65ff in Ishikawa et al. (‘329), by constantly monitoring movement of the driver’s head, with the movements being defined metrics; and/or eye dilation, skin color, etc. in Yopp (‘284) at paragraphs [0017], [0020], etc.];
per claim 12, depending from claim 11, further comprising the step of activating an emergency response mode in the vehicle [e.g., at 260 in Yopp (‘284)] when the driver is detected in the distressed mode [e.g., impaired, in Yopp (‘284)] and is unresponsive to an audio alert generated in the vehicle [e.g., obviously unresponsive to the question or questions from the human machine interface (HMI) in Yopp (‘284), which question(s) would have obviously been presented to the operator audibly, as a well-known, conventional, and obvious way of interfacing an operator with a vehicle while the vehicle is being operated];
per claim 13, depending from claim 11, further comprising the step of communicating an autonomous mode start signal [e.g., at 260 in Yopp (‘284)] to an engine control module [e.g., the engine control unit (ECU) at paragraph [0005] in Yopp (‘284)] of the vehicle to cause the vehicle to be automatically driven to a user-specified medical emergency center [e.g., at 260 in Yopp (‘284), so that the vehicle drives to a safe location such as a hospital or the driver’s residence (paragraph [0024])] when the vehicle is diagnosed as okay-to-drive [e.g., when the vehicle is determined to support autonomous operation at paragraph [0023] in Yopp (‘284), and when the vehicle has not been ordered to stop due to road conditions, weather conditions, etc. (Block 275)] in the emergency response mode;
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (4,625,329) in view of Ochiai et al. (9,707,913) and Trestain et al. (2016/0165337).
Ishikawa et al. (‘329) reveals:
per claim 14, a vehicle comprising:
a battery [e.g., 34 in FIG. 4 of Ishikawa et al. (‘329)];
an image-capture device [e.g., 8 (9a, 9b) in Ishikawa et al. (‘329)], powered by the battery, configured to capture a plurality of images of one occupant in the vehicle [e.g., in FIG. 8 of Ishikawa et al. ('329), as detected by the image sensor 8, and as shown e.g., in FIG. 10A]; and
an in-vehicle electronic device [e.g., 20, M5 in Ishikawa et al. (‘329)], powered by the battery, configured to:
estimate a plurality of Z-heights of a plurality of body portions of each of the one occupant from a reference position in the vehicle [e.g., the heights Yt, Yh of the center of the face of the driver (e.g., derived from the image white area top and bottom) and of the [e.g., obviously top of the head of the] driver, in Ishikawa et al. (‘329), and of the eyes location as suggested at column 8, lines 8ff in Ishikawa et al. (‘329); and of the position of the eyes 316 in Ochiai et al. (‘913)]
determine an associative relationship between the plurality of Z-heights of the plurality of body portions of each of the one occupant in the vehicle and a plurality of in-vehicle systems [e.g., between the center of the face (Yt) and the driver height (Yh, at obviously the top of the head) and the air direction for the air conditioning, the reflection angle for the rearview mirror, and/or the output of the display system, as taught by Ishikawa et al. (‘329); between the position of the eyes (316) and the optimal angles for the side mirrors, as taught by Ochiai et al. (‘913); and between the driver’s height or head length/torso length (314, 310) as taught by Ishikawa et al. (‘329) and Ochiai et al. (‘913) respectively], based on defined user-preferences [e.g., based on user-preferences as obviously understood by Ishikawa et al. (‘329) in designing his system; and when manual adjustment as taught by Ochiai et al. (‘913) was provided and was obviously not used by the user to adjust the automatic/optimal settings, thus indicating that the automatic/optimal settings reflected the user’s defined preferences]; and
control the plurality of in-vehicle systems to direct an output from a corresponding in-vehicle system of the plurality of in-vehicle systems to a specific body portion of the plurality of body portions of each of the one or more occupants in the vehicle, based on the estimated plurality of Z-heights and the determined associative relationship [e.g., in Ishikawa et al. (‘329), the air directed toward the driver’s face center (FIG. 14), the mirror reflection (as an output of light from the rearview mirror) to the driver’s eyes location (FIG. 11 and column 8, line 8), the head rest being positioned to fit (obviously match) the driver’s head (position), the display output to the driver’s eyes location, etc.; e.g., claim 1 and FIGS. 11 to 15; e.g., column 8, lines 8ff; and in Ochiai et al. (‘913), the side mirrors to reflect light to the position (316) of the driver’s eyes];
Ishikawa et al. (‘329) does not reveal that images of a plurality of vehicle occupants were obtained, or details relating to the control of the vehicle audio system using a determined center of audio focus.
It may also be alleged that Ishikawa et al. (‘329) does not expressly reveal defined user-preferences, or expressly reveal the plurality of Z-heights, although he suggests using the eyes location16 at column 8, line 8, obviously for controlling (at least) visual systems, and he teaches determining the center of the driver’s face17 in vertical dimension (e.g., at Block 280, from which the driver’s height Yh is determined) by bisecting18 the vertical white area of the driver’s face, with the vertical white area obviously including top and bottom pixels (as shown in FIG. 10A) whose vertical/height locations (coordinates) would have been used to determine the bisection of the vertical white area from detected top and bottom portions of the vertical white area for determining the vertical center location (coordinates) of the driver’s face (e.g., Vertical center = (Top + Bottom) / 2), e.g., obviously for controlling the air conditioning air (orientation) direction toward the face of the driver.
However, in the context/field of determining optimal vehicle component settings (e.g., for seats, mirrors, HVAC system, etc.) of both driver and passenger(s) in a vehicle as a profile, with the identifier of the driver (e.g., column 10, lines 31 to 42)] for future/subsequent use (e.g., 418 in FIG. 4, 606 in FIG. 6, etc.).
Moreover, in the context/field of a vehicle having a camera and an audio system, Trestain et al. (‘337) teaches e.g., at paragraphs [0024], [0026], [0028], etc. that positions of the user’s ear(s) may be located by (3D) coordinates (cf. FIGS. 4B and 4C, obviously including a height coordinate of/in the camera image) in a facial recognition application 225, and that actuator(s) of speaker(s) (105) are adjusted to change the direction of audio output of the speaker so that the speaker is pointed to a driver’s (or passenger’s; FIG. 5B and paragraph [0034]) ear, and that when application 225 outputs coordinates for three different users detected in the vehicle (obviously in front and rear 
It would have been obvious at the time the application was filed to implement or modify the Ishikawa et al. (‘329) image analyzer system and method for a vehicle so that the system and method were used in a vehicle having a navigation device or system and an autonomous driving system or a semi-autonomous driving system (112), as taught by Ochiai et al. (‘913), and so that a plurality of heights, e.g., i) of the center of the face as taught at Yt (FIG. 9) by Ishikawa et al. (‘329) obtained from a range of vertical heights of top and bottom portions of the driver’s imaged face, ii) of the driver’s height Yh as taught by Ishikawa et al. (‘329), and iii) of the eye position (as suggested by Ishikawa et al. (‘329) and) as taught at 316 by Ochiai et al. (‘913) being measured as a height from a floor panel or dashboard location of the vehicle (column 6, lines 62ff), etc., were obtained e.g., for both driver and passenger from the camera images, as taught by Ochiai et al. (‘913), and so that the plural heights would have obviously been stored in the cloud together with a user identifier (as a profile) for future/subsequent use e.g., in other vehicles, as taught by Ochiai et al. (’913), and used (in the current vehicle) for controlling plural systems (e.g., obviously using the face center Yt to determine Yh for controlling the direction of air conditioning air as taught by Ishikawa et al. (‘329) for directing air to the driver’s and/or passenger’s face, obviously using the eye position height 316 for optimally setting the side view mirrors to the optimal angle as taught by Ochiai et al. (‘913) to direct reflected light to the driver’s eyes, obviously using the driver’s [and passenger’s] height determined by both Ishikawa et al. (‘329, at Yh) and KSR).19
Moreover, it would have been obvious at the time the application was filed to implement or further modify the Ishikawa et al. (‘329) image analyzer system and method for a vehicle so that, in addition to determining the center of the face (height Yt) KSR).
As such, the implemented or further modified Ishikawa et al. (‘329) image analyzer system and method for a vehicle would have rendered obvious:
per claim 14, an image-capture device [e.g., 8 (9a, 9b) in Ishikawa et al. (‘329); and 115 in Trestain et al. (‘337)], powered by the battery, configured to capture a plurality of images of a plurality of occupants in the vehicle [e.g., to read image data in FIG. 8 of Ishikawa et al. ('329), as detected by the image sensor 8, and as shown e.g., in FIG. 10A; for both the driver and passenger(s) as taught by Ochiai et al. (‘913); and to detect the ear location coordinates, for averaging, of the three different vehicle users in paragraph [0024] of Trestain et al. (‘337)], the occupants being positioned at a front and a rear of the vehicle [e.g., as would have been obvious for the three different users at paragraph [0024] of Trestain et al. (‘337), e.g., given conventional seating layouts as shown e.g., in FIG. 6B with two front seats and two rear seats]; and
an in-vehicle electronic device [e.g., 20, M5 in Ishikawa et al. (‘329)], powered by the battery, configured to:
estimate a plurality of Z-heights of a plurality of body portions of each of the plurality of occupants [e.g., three, at paragraph [0024] in Trestain et al. (‘337)] from a reference position in the vehicle [e.g., the heights Yt, Yh of the center of the face of the driver (e.g., derived from the image white area top and bottom) and of the [e.g., obviously top of the head of the] driver, in Ishikawa et al. (‘329), and of the eyes location as suggested at column 8, lines 8ff in Ishikawa et al. (‘329); and of the position of the eyes 316 in Ochiai et al. (‘913)], based on the plurality of images captured from the image-capture device;
determine an associative relationship between the plurality of Z-heights of the plurality of body portions of each of the plurality of occupants in the vehicle and a plurality of in-vehicle systems [e.g., between the center of the face (Yt) and the driver height (Yh, at obviously the top of the head) and the air direction for the air conditioning, the reflection angle for the rearview mirror, and/or the output of the display system, as taught by Ishikawa et al. (‘329); between the position of the eyes (316) and the optimal angles for the side mirrors, as taught by Ochiai et al. (‘913); and between the driver’s height or head length/torso length (314, 310) as taught by Ishikawa et al. (‘329) and Ochiai et al. (‘913) respectively], based on preferences defined in a plurality of profiles associated with the occupants [e.g., the determined optimal or adjusted settings, in Ochiai et al. (‘913), as preferences, for both driver and passenger(s), that are subsequently stored [e.g., and constitute a profile, with a user identifier] in the cloud for future use (e.g., 418 in FIG. 4, 606 in FIG. 6) in Ochiai et al. (‘913), for example, obviously in another vehicle that may not have a camera; e.g., column 10, lines 31 to 42, etc.]; and
control the plurality of in-vehicle systems to direct an output from a corresponding in-vehicle system of the plurality of in-vehicle systems to a specific body portion of the plurality of body portions of each of the one or more occupants in the vehicle, based on the estimated plurality of Z-heights and the determined associative relationship [e.g., in Ishikawa et al. (‘329), the air directed toward the driver’s face center (FIG. 14), the mirror reflection (as an output of light from the rearview mirror) to the driver’s eyes location (FIG. 11 and column 8, line 8), the head rest being positioned to fit (obviously match) the driver’s head (position), the display output to the driver’s eyes location, etc.; e.g., claim 1 and FIGS. 11 to 15; e.g., column 8, lines 8ff; and in Ochiai et al. (‘913), the side mirrors to reflect light to the position (316) of the driver’s eyes];
wherein the in-vehicle electronic device controls a vehicle audio system [e.g., 235 in Trestain et al. (‘337)] to direct an audio output from a plurality of audio speakers of the vehicle audio system, and wherein a center of audio focus is determined for the occupants based on the estimated first Z-heights of first body portions of the occupants [e.g., to point the audio output of the speakers in FIG. 6A or 6B of Trestain et al. (‘337) toward the coordinates (e.g., obtained by averaging the users’ [three-dimensional, including height] coordinates) located between the users, as described in paragraph [0024];
per claim 15, depending from claim 14, wherein the in-vehicle electronic device controls an angle of one or more vents of an Heating, Ventilation, and Air Conditioning (HVAC) system to direct an airflow towards a first body portion of the plurality of body portions of a first occupant of the one or more occupants [e.g., towards the face of the driver in FIG. 14 of Ishikawa et al. (‘329), in accordance with the determined face center height Yt and driver height Yh], based on a first Z-height of the first body portion of the first occupant in the determined associative relationship, wherein the HVAC system corresponds to one of the plurality of in-vehicle systems [e.g., with the systems shown in Ishikawa et al. (‘329) and Ochiai et al. (‘913)];
Claims 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (4,625,329) in view of Ochiai et al. (9,707,913) and Trestain et al. (2016/0165337) as applied to claim 14 above, and further in view of Yopp (2015/0066284).
Ishikawa et al. (‘329) as implemented or modified in view of Ochiai et al. (‘913) and Trestain et al. (‘337) has been described above.
The implemented or modified Ishikawa et al. (‘329) image analyzer system and method for a vehicle may not reveal the claimed details related to the autonomous or semi-autonomous vehicle, and its operation e.g., for detection of a distressed state, although Ishikawa et al. (‘329) teaches at column 1, lines 65ff that the CCD image sensor 8 may be used in a vehicle safety assurance system that, by constantly 
However, in the context/field of autonomous vehicle control for an impaired driver, Yopp (‘284) teaches that, when it is determined that the vehicle supports autonomous driving (paragraph [0023]), and when the vehicle has not been ordered to stop due to road conditions, weather conditions, etc. (Block 275), when the vehicle determines an impairment of the operator (e.g., by detecting eye dilation, skin color, etc. at paragraphs [0017], [0020], etc.) and the operator being “unresponsive” (paragraph [0025]) and “[un]able to respond to a question or questions from a human machine interface (HMI) or the like” (paragraph [0017]), the vehicle may be operated automatically to implement driving action(s) to proceed to a safe location such as a hospital, the driver’s residence, or a rendezvous with an emergency vehicle (paragraph [0024]).
It would have been obvious at the time the application was filed to implement or further modify the Ishikawa et al. (‘329) image analyzer system and method for a vehicle so that the vehicle was designed to support autonomous operation, as taught by Yopp (‘284), and so that when the vehicle was okay-to-drive (e.g., in view of road conditions, weather conditions, etc., and supporting autonomous operation), it would have been driven autonomously to a safe location when the operator was determined to be impaired and unresponsive when he could not respond to a question or questions from a human machine interface (HMI) which would have obviously been presented to the operator audibly as a well-known and conventional way of interfacing an operator with a KSR).
As such, the implemented or further modified Ishikawa et al. (‘329) image analyzer system and method for a vehicle would have rendered obvious:
per claim 17, depending from claim 14, wherein the vehicle is an autonomous, or a semi-autonomous vehicle [e.g., as taught by Yopp (‘284)];
per claim 18, depending from claim 14, wherein the in-vehicle electronic device is further configured to detect that a driver that corresponds to one of the one or more occupants in the vehicle is in a distressed state or a normal state [e.g., whether or not he is incapacitated or distracted, in Ishikawa et al. (‘329), column 1, lines 65ff; and/or impaired (e.g., medical, drug, or otherwise) as taught by Yopp (‘284)], based on an analysis of a plurality of defined metrics associated with the driver [e.g., column 1, lines 65ff in Ishikawa et al. (‘329), by constantly monitoring movement of the driver’s head, with the movements being defined metrics; and/or eye dilation, skin color, etc. in Yopp (‘284) at paragraphs [0017], [0020], etc.];
per claim 19, depending from claim 18, wherein the in-vehicle electronic device is further configured to activate an emergency response mode in the vehicle [e.g., at 260 in Yopp (‘284)] when the driver is detected in the distressed state [e.g., impaired, in Yopp (‘284)] and is unresponsive to an audio alert generated in the vehicle [e.g., obviously unresponsive to the question or questions from the human machine interface (HMI) in Yopp (‘284), which question(s) would have obviously been presented to the operator audibly, as a well-known, conventional, and obvious way of interfacing an operator with a vehicle while the vehicle is being operated];
per claim 20, depending from claim 19, wherein the in-vehicle electronic device is further configured to communicate an autonomous mode start signal [e.g., at 260 in Yopp (‘284)] to an engine control module [e.g., the engine control unit (ECU) at paragraph [0005] in Yopp (‘284)] of the vehicle to cause the vehicle to be automatically driven to a user-specified medical emergency center [e.g., at 260 in Yopp (‘284), so that the vehicle drives to a safe location such as a hospital or the driver’s residence (paragraph [0024])] when the vehicle is diagnosed as okay-to-drive [e.g., when the vehicle is determined to support autonomous operation at paragraph [0023] in Yopp (‘284), and when the vehicle has not been ordered to stop due to road conditions, weather conditions, etc. (Block 275)] in the emergency response mode.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the Tesla Model S Software Release Notes (v.1.13.16, 2012) reveals Tesla’s use of driver profiles for remembering positions of the driver’s seat, the driver’s side view mirror, and the steering wheel.
Vu et al. (2014/0096003; Tesla) reveals an audio “sweet spot” 607 (FIG. 7) identified by a system controller between all occupants in a passenger cabin, as shown below/on the next page:



    PNG
    media_image3.png
    528
    444
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]











/D.A.T/Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Quoting the rule section:
        “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        2 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        3 The preferences in this part of the profile are described in relation to a “first level of customization” at published paragraphs [0024], [0057], and [0079], with the examiner believing a second level of customization, according to the disclosed invention, is shown in the steps/acts of FIG. 4B.
        4 The examiner understands that the hospital of choice might be both a destination and historical data, but cannot see that the hospital of choice would be “historical data reflecting one or more of a schedule, user behavior information, or a current time” as claimed, with the examiner understanding that “historical data related to a schedule of daily activities, user behavior, and a current time of day” as described in the specification relates to the “learned information” (paragraph [0056]) and not apparently to a user profile.
        5 It is not fully clear whether “in their respective profiles” was meant to modify only “user-preferences”, or whether it was additionally meant to modify “estimated Z-heights and”, with both interpretations being plausible and apparently consistent with the remainder of the specification.
        6 The examiner understands that the hospital of choice might be both a destination and historical data, but cannot see that the hospital of choice would be “historical data reflecting one or more of a schedule, user behavior information, or a current time” as claimed, with the examiner understanding that “historical data related to a schedule of daily activities, user behavior, and a current time of day” as described in the specification relates to the “learned information” (paragraph [0056]) and not apparently to a user profile.
        7 This “system” is previously described in paragraph [0033] as “detect[ing] if the driver is in normal state or in a distressed state when a sudden deviation in the plurality of defined metrics is detected. For example, based on historical data related to driver (such as the identified first user 116A), a baseline behavior, body language, seating position, eye movement, body movement, health parameters, and the tone, or pitch of driver's voice may be established as regular and tagged as normal. Thus, when a sudden deviation or anomaly in the plurality of defined metrics is detected, the in-vehicle electronic device 114 may generate and communicate a driver emergency alert signal to the vehicle audio system for output.”
        8 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        9 Charge-coupled device.
        10 With this height obviously being a height of the top of the driver’s head, as would have been understood by one of ordinary skill in the art, as the plain meaning of the driver’s height.
        11 For example only, the estimated Z-heights of the top and the bottom of the face in FIG. 10, which would have obviously been used to determine the center of the face, as taught by Ishikawa et al. (‘329) in conjunction with Block 280, are shown below/on the next page, as sketched by the examiner on a modified version of FIG. 10A:
        
    PNG
    media_image1.png
    723
    698
    media_image1.png
    Greyscale

        12 As one Z-height
        13 As another Z-height
        14 bi·sect (bī′sĕkt′, bī-sĕkt′) v.tr.
         To cut or divide into two parts, especially two equal parts.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 7 June 2020.]
        15 For example only, this association table would have been obvious from Ishikawa et al. (‘329) as implemented or modified in view of Ochiai et al. (‘913), as described above:
        
        
    PNG
    media_image2.png
    264
    630
    media_image2.png
    Greyscale

        16 As one Z-height
        17 As another Z-height
        18 bi·sect (bī′sĕkt′, bī-sĕkt′) v.tr.
         To cut or divide into two parts, especially two equal parts.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 7 June 2020.]
        19 For example only, this association table would have been obvious from Ishikawa et al. (‘329) as implemented or modified in view of Ochiai et al. (‘913), as described above:
        
        
    PNG
    media_image2.png
    264
    630
    media_image2.png
    Greyscale